Citation Nr: 0515169	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  98-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 13, 
1996, for a grant of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to June 1951.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in No. Little Rock, Arkansas, which granted a claim by 
the veteran seeking entitlement to a total disability rating 
for compensation purposes due to service-connected 
disabilities, effective September 10, 1996.

In June 2000, the Board remanded the case for additional 
development.  Subsequently, a July 2001 rating action granted 
an effective date of August 13, 1996, for the award of a 
total disability rating for compensation purposes due to 
service-connected disabilities.  The veteran continued to 
seek an earlier effective date.

In a May 2002 decision, the Board denied the veteran's claim.  
He appealed, and in November 2002, the United States Court of 
Appeals for Veterans Claims (the Court) vacated the Board's 
decision and remanded the case for readjudication in 
accordance with the Joint Motion for Remand.

In July 2003, the Board remanded the case for additional 
development.  Subsequently, a March 2005 rating action 
continued the prior denials, and the case is again before 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran filed a formal application for schedular 
increase on August 13, 1996, and for TDIU on September 10, 
1996.

3.  The veteran first met the schedular criteria for TDIU on 
August 13, 1996, when his combined schedular evaluation was 
increased from 60 percent to 80 percent disabling.




CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
August 13, 1996, for the award of a total disability rating 
due to individual unemployability, are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 
3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in July 
2003 and September 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) issued in June 1998, and the supplemental 
statements of the case (SSOCs) issued in July 2001 and March 
2005, the veteran was provided with specific information as 
to why his claim for an earlier effective date for the award 
of a total rating based on individual unemployability were 
being denied, and of the evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's September 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not 
accomplished in the present case.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notices 
provided to the veteran in 2003 and 2004 were not given prior 
to the first adjudication of the claim, the content of the 
notices fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an additional SSOC 
was provided to the veteran in March 2005.  

In this case, extensive private medical records, VA 
outpatient records, and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  Pursuant to the Board's June 
2000 remand instructions, Social Security Administration 
(SSA) records of the veteran have been associated with the 
claims folder.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise.  8 U.S.C.A. § 5110(a) (West 
1991).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2004), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2001); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2004).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered.  The Court noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim for 
increase, provided also that the claim for increase is 
received within 1 year after the increase.  The Court further 
stated that the phrase "otherwise, the effective date shall 
be the date of receipt of the claim" provides the applicable 
effective date when a factually-ascertainable increase 
occurred more than 1 year prior to receipt of the claim for 
increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

In this case, the uncontroverted evidence establishes that 
the veteran filed a formal application for schedular increase 
on August 13, 1996, and for TDIU on September 10, 1996.

Prior to November 1993, the veteran's service connected 
disabilities consisted of residuals of a gunshot wound, left 
thigh, rated as 40 percent disabling, and hearing loss, rated 
as noncompensable.  These evaluations had been in effect 
since the veteran's separation from service in 1951.  By a 
rating decision dated in May 1994, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
30 percent evaluation from November 12, 1993, the date of the 
claim for service connection.  The combined evaluation was 
increased from 40 percent to 60 percent effective from that 
date.  The veteran was informed of this rating action in May 
1994, however he did not file a timely notice of 
disagreement.  The next communication from the veteran to VA 
was his claim for increased schedular evaluations, received 
in August 1996.  

By rating decision issued in May 1998, the RO, in pertinent 
part, granted an increased rating to 50 percent for post-
traumatic stress disorder and an increased rating to 20 
percent for the veteran's service connected hearing loss.  
The evaluation of the residuals of the gunshot wound, left 
thigh, was continued at 40 percent disabling.  The combined 
schedular evaluation of the veteran's service connected 
disabilities was increased from 60 percent to 80 percent.  
The veteran's TDIU claim was also granted.  An effective date 
of August 13, 1996, was subsequently assigned for each 
benefit.  

Historically, the Court has held that the issue of 
entitlement to a total disability rating based on individual 
unemployability is not "inextricably intertwined" with the 
issue of entitlement to an increased schedular evaluation.  
See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In Holland v. Brown, 6 
Vet. App. 443, 446-47, the Court explained that the question 
of a total disability rating based on individual 
unemployability is distinct from the question of a higher 
schedular evaluation.  Yet, in Norris v. West, 12 Vet. App. 
413 (1999), motion for full Court decision denied (July 29, 
1999), the Court held that a rating-increase claim may 
include a total rating claim where the veteran meets the 
§ 4.16(a) schedular requirements and the record on appeal 
includes evidence of unemployability based on a service- 
connected disability or disabilities.

In this case, a formal application for TDIU (VA Form 21-8940) 
was received in September 1996.  The RO made the effective 
date for the award August 13, 1996, the date the veteran 
submitted his claim for schedular increase.  He did not have 
a combined schedular rating of 70 percent or more or a single 
disability rated as 60 percent.  The primary stressors listed 
on the February 1994 VA examination report were not related 
to his residuals of the gunshot wound and post-traumatic 
stress disorder is not an "injury"; there is no basis for 
considering the post-traumatic stress disorder and gunshot 
wound residuals as a single disability.  See 38 C.F.R. 
§ 4.16.  The RO treated the August 13, 1996, claim for an 
increased schedular rating as an informal claim for TDIU 
which was then formalized by the September 10, 1996 filing of 
the Form 21-8940.

As noted above, the veteran's service connected combined 
disability rating prior to August 13, 1996, was 60 percent, 
in effect since November 1993.  An unappealed May 1994 rating 
decision assigned the 30 percent evaluation for post-
traumatic stress disorder.

Thus, it is manifest that the veteran did not meet the 
section 4.16(a) schedular requirements for TDIU prior to 
August 13, 1996.  While there were VA medical records dated 
prior to August 13, 1996 that could conceivably be construed 
as claims for higher ratings, they would not be construed as 
claims for TDIU because the schedular requirements were not 
met.  Therefore, there was no basis upon which to infer, 
consistent with Norris, a claim for TDIU prior to August 13, 
1996.  

In this regard, the Board notes that a September 1960 rating 
decision had determined that the veteran was permanently and 
totally disabled from disabilities not necessarily the result 
of service.  He was at that time entitled to disability 
pension benefits.  

The veteran's representative has specifically referred to an 
August 1975 VA examination report that noted that the veteran 
had been "unemployed since past 15 or 20 years."  He 
contends that this constitutes an informal claim for TDIU.  
The Board also notes that the veteran, in a June 1975 letter 
to a member of Congress, indicated that he was "total 
disabled" as the result of his service connected thigh 
injury.

These statements could have been construed as an informal 
claim under Norris, but only if the veteran had met the 
schedular requirements for TDIU in 1975, which he did not.  

The SSA records received in June 2000 show that the veteran 
was initially found to be unemployable from March 1960, based 
upon a seizure disorder and inguinal hernia.  A 1983 
determination again found him to be unemployable from 1977, 
with the primary disability noted as arteriosclerotic heart 
disease.  The seizure disorder, the heart disease, and 
inguinal hernia are not service-connected disabilities.  
Furthermore, to the extent that the service connected 
disabilities played a part in either SSA disability 
determination, they do not justify the assignment of an 
earlier effective date, because they do not reflect a 
factually ascertainable increase (the onset of 
unemployability due to service-connected disability) within 
the one year period prior to the veteran's claim for TDIU.  
It should also be emphasized that there are no medical 
records reflecting that the veteran became unemployable due 
to service-connected disabilities within a one-year period 
prior to the claim for TDIU.

In sum, the Board finds that the criteria for assignment of 
an effective date earlier than August 13, 1996, for the award 
of a total disability rating due to individual 
unemployability, are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 
(2004).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


